Stolz, Judge.
The decision of this court in the present case reversing with direction the judgment of the trial court (Mountain Hardwoods & Pine v. Coosa River Sawmill Co., *276132 Ga. App. 224 (207 SE2d 643)) having been reversed by the Supreme Court (Mountain Hardwoods & Pine v. Coosa River Sawmill Co., 233 Ga. 414), our decision is hereby vacated and the judgment of the trial court is affirmed in accordance with the decision of the Supreme Court in this case.
Decided March 13, 1975.
Wright, Walther & Morgan, Robert G. Walther, for appellant.
Rogers, Magruder & Hoyt, Wade C. Hoyt, Jr., for appellee.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.